Mitchell, J.
Laws 1883, ch. 107, as amended by Laws 1885, ch. 3, § 7, provides that “it shall be lawful for any such trust company [annuity safe deposit and trust companies] to become the sole surety1 upon any bond or undertaking, for or on behalf of any person or persons or corporation in any suit, action or special proceeding in any court in this state where a bond or undertaking shall be necessary under the laws of this state or in any other matter, municipal or otherwise, where a bond or undertaking shall be required without any other bondsman or surety and without justification or qualification.”
Our construction of this statute is that, while it qualifies' such trust companies to become sureties on bonds or undertakings without justifying, and hence authorizes courts to accept them as sureties without justification, yet it is merely permissive, and not mandatory. It does not make it compulsory on the court to approve and accept such bonds, or deprive them of the power to require the company to justify, if its sufficiency as surety is excepted to. The evils that might result from any other construction are forcibly suggested in Fox v. Hale & Norcross Silver Mining Co. 97 Cal. 353, (32 Pac. 446.)
Writ quashed.
Buck, J., took no part.
{Opinion published 59 N. W. 1055.)